Pfeifer, J.,
concurring. I concur because of the limited effect our decision today will have. The loophole exploited in this case has been closed by the recently adopted Ohio Adm.Code 5101:l-39-271(A)(2)(e). While the exclusionary clause in the Albright trust constituted a nifty piece of legal craftsmanship, it would make for unacceptable public policy were it applicable in many cases beyond this one. The world of Medicaid eligibility is rife with enough duplicity and treachery without this court allowing a further opportunity for abuse.